Case 19-02096-GLT            Doc 101    Filed 07/26/21 Entered 07/26/21 15:03:04            Desc Main
                                       Document     Page 1 of 10
                                                                                       FILED
                                                                                       7/26/21 2:38 pm
                                                                                       CLERK
                    IN THE UNITED STATES BANKRUPTCY COURT                              U.S. BANKRUPTCY
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA                            COURT - :'3$

 In re:                                            :   Case No. 17-22147-GLT
                                                   :
 RONALD S. JONES,                                  :   Chapter 7
                                                   :
                Debtor.                            :
                                                   :
                                                   :
 ROBERT SHEARER, as                                :
 chapter 7 trustee of the Estate of                :
 Ronald S. Jones,                                  :
                                                   :
                Plaintiff,                         :
                                                   :
 v.                                                :   Adv. Pro. No. 19-02096-GLT
                                                   :
 RONALD S. JONES, and                              :   Related to Dkt. Nos. 1, 30, and 68
 GRACE M. BETANCOURT-JONES,                        :
                                                   :
                Defendants.                        :
                                                   :

            Samuel R. Grego, Esq.                              Glenn R. Bartifay, Esq.
            Dickie, McCamey & Chilcote, P.C.                   Bartifay Law Offices, P.C.
            Pittsburgh, PA                                     Murrysville, PA
            Attorney for the Plaintiff                         Attorney for the Defendants

                                      MEMORANDUM OPINION

                Mediating parties must act in good faith.       The question here is whether the

 Defendants, Ronald Jones and Grace Betancourt-Jones, did so. In general, they demanded and

 engaged in mediation with the chapter 7 trustee but, after an agreement was reached, declined to

 memorialize it. Instead, the Defendants tried to re-negotiate the settlement before ultimately

 abandoning it all together. Having considered the proffered explanations for their conduct in light

 of the record, the Court finds that the Defendants did not participate in mediation in good faith,

 thereby warranting the imposition of monetary sanctions.
Case 19-02096-GLT            Doc 101      Filed 07/26/21 Entered 07/26/21 15:03:04                       Desc Main
                                         Document     Page 2 of 10



 I.       BACKGROUND

                  Ronald Jones filed his chapter 7 petition in 2017.1 Since then, he has been a party

 to two adversary proceedings challenging the transfer of his sole interest in his house2 to himself

 and his wife Grace as tenants by the entireties.3 The first action, prompted by a complaint filed by

 creditor Terri Patak, was resolved in Patak v. Jones, when the Court denied Ronald a discharge on

 multiple grounds, including a finding that he transferred the Property with actual intent to hinder,

 delay, or defraud creditors.4 Robert Shearer, the chapter 7 trustee, later filed this adversary

 proceeding seeking to avoid the transfer. Subsequent mediation did not resolve the dispute, and

 the trustee successfully avoided the transfer on summary judgment.5 Although the adversary is

 substantially concluded, the Court must now consider whether the Defendants mediated in good

 faith.

                  The Defendants requested an opportunity to mediate the trustee’s adversary shortly

 before summary judgment motions were due.6 The trustee was dubious about the Defendants’

 intent and considered the motion to be a delay tactic based on his belief the holdings in Patak v.

 Jones entitled him to summary judgment. All the same, the Defendants fervently insisted they

 were ready to settle.7 After two hearings on the topic, the trustee eventually capitulated to


 1
          See Case No. 17-22147-GLT, Chapter 7 Voluntary Petition, Dkt. No. 1, filed on May 22, 2017.
 2
          The subject property, located in Indiana Township (the “Property”), was transferred by a deed recorded on
          May 25, 2016, within one year of Ronald’s bankruptcy petition date. Patak v. Jones (In re Jones), 2020 WL
          1903804, at *4 (W.D. Pa. April 1, 2020).
 3
          See Adv. Pro. No. 17-02222-GLT.
 4
          See Patak v. Jones, 2020 WL 1903804. Ms. Patak filed the complaint in October 2017, and after the Court
          ruled in her favor no appeal was timely filed.
 5
          Order Granting Motion for Summary Judgment, Dkt. No. 99.
 6
          Motion for Mediation, Dkt. No. 30.
 7
          Trustee’s Response to Motion for Mediation, Dkt. No. 35 at ¶ 5; Status Report, Dkt. No. 51 at ¶ 4.

                                                          2
Case 19-02096-GLT           Doc 101      Filed 07/26/21 Entered 07/26/21 15:03:04                          Desc Main
                                        Document     Page 3 of 10



 mediation when the Defendants agreed to prepay the mediator’s fee, subject to the trustee’s

 agreement to reimburse up to one-half of those fees from any recovery obtained “as a direct result

 of [m]ediation.”8 The Court issued a Mediation Referral Order requiring the Defendants and the

 trustee to, among other things, mediate in good faith.9 Because Ms. Patak is not a party to this

 adversary proceeding, she was not included in the Mediation Referral Order even though the

 Defendants sought to compel her participation.10

                  Mediation occurred on November 23, 2020 before Judge Fitzgerald (ret.).11 The

 next day, Judge Fitzgerald filed a Certificate of Completion verifying that the Defendants reached

 an agreement with the trustee but a resolution “was not reached between Creditor Terri Patak and

 [the Defendants.]”12     Ms. Patak had apparently participated in mediation even though she was

 under no obligation to do so. Because the Defendants and the trustee came to an understanding,

 the parties were required by the Mediation Referral Order and Local Rule 9019-6(b) to submit a

 fully executed stipulation and proposed order.13




 8
        Mediation Referral Order, Dkt. No. 58 at ¶ 4.
 9
        Mediation Referral Order, Dkt. No. 58. The Mediation Referral Order stayed all pending proceedings and
        pretrial matters related to the subject matter of the mediation, including the two Motion(s) for Summary
        Judgment filed at Dkt. Nos. 36 and 47.
 10
        Motion for Mediation at ¶¶ 7-11. Due to their supposedly limited resources, the Defendants hoped to avoid
        Ms. Patak’s collection actions and to resolve their issues with the trustee in lieu of continuing to defend.
 11
        Mediator’s Certificate of Completion, Dkt. No. 62.
 12
        Id. at ¶ 2-3.
 13
        Mediation Referral Order at ¶ 9 (“In the event resolution of all or part of the outstanding issues occurs, then
        within seven days of the conclusion of the Mediation, the parties shall file a joint settlement motion
        along with the appropriate order ...”) (emphasis in original); Local Rule 9019-6(b) (“If a settlement is reached
        at a mediation, a party designated by the mediator shall submit a fully executed stipulation and proposed
        order to the Court within seven (7) calendar days … If the party fails to prepare the stipulation and order, the
        Court may impose appropriate sanctions against the parties to the mediation. ...”).


                                                          3
Case 19-02096-GLT           Doc 101      Filed 07/26/21 Entered 07/26/21 15:03:04                     Desc Main
                                        Document     Page 4 of 10



                 A stipulation was never filed, so the Court issued an Order to Show Cause requiring

 the parties to comply with their obligations.14 In their response, the Defendants admitted they

 reached an agreement with the trustee, but they did not want their attorney to memorialize it.15

 Without further explanation, the Defendants requested more time for the parties to “come to

 terms.”16 For his part, the trustee relayed how, a month after the mediation, the Defendants tried

 to modify the settlement.17 Although he entertained their overtures, the trustee was unwilling to

 modify the agreement and asked the Court to either enforce the mediated settlement (which

 remained unspecified) or adjudicate the summary judgment motions.18

                 At the parties’ request, the Court granted several extensions to the stipulation

 deadline based on representations that they were “very close to a revised settlement.”19 After

 several weeks, the Defendants made an equity buyout offer to the trustee, which he rejected.20 The

 Defendants then filed a status report asserting that the post-mediation settlement discussions

 failed.21 Surprisingly, the Defendants also declared that they were now “reluctant to settle” at all




 14
        Order to Show Cause, Dkt. No. 68. The Order established a new deadline by which the parties were required
        to file the stipulation.
 15
        Defendants’ Response to Order to Show Cause, Dkt. No. 71 at ¶ 4.
 16
        Id.
 17
        Response of Chapter 7 Trustee to Order to Show Cause, Dkt. No. 73 at ¶¶ 5-6.
 18
        Id. at ¶ 7. The trustee did not define the terms of the mediation agreement.
 19
        (Fourth) Motion to Extend, Dkt. No. 81 at ¶ 5; see also (First) Motion to Extend, Dkt. No. 72; (Second)
        Motion to Extend, Dkt. No. 75; and (Third) Motion to Extend, Dkt. No. 77.
 20
        Status Report, Dkt. No. 84 at ¶ 4 (the “Final Report”); and Response of Trustee to Debtor’s Status Report,
        Dkt. No. 85 at ¶ 4 (the “Final Report Response”). The Defendants’ offer differed from the agreement reached
        at mediation.
 21
        Final Report at ¶¶ 4-6.


                                                         4
Case 19-02096-GLT              Doc 101    Filed 07/26/21 Entered 07/26/21 15:03:04                       Desc Main
                                         Document     Page 5 of 10



 and that no stipulation would be forthcoming.22 Even though they had made an equity buyout

 offer, the Defendants asserted there was not enough unexempt equity to yield a recovery for

 unsecured creditors – except for the Internal Revenue Service, which holds both priority and

 nonpriority unsecured claims.23 As a result, the Defendants contended that the trustee could not

 sell the Property, rendering this proceeding moot and depriving the Court of subject matter

 jurisdiction.24 The trustee categorically denied these assertions and accused the Defendants of

 “unilaterally reneging” on the mediation agreement.25

                 The show cause hearing finally took place two months after the Order was issued.26

 At the hearing, the Defendants admitted that they agreed to sell the Property but “had a change of

 mind” after mediation and sought an equity buyout instead.27 The Defendants tried to justify their

 about-face by alleging the mediation agreement had an equity-threshold contingency that the

 Property did not satisfy, even though they made an offer to buyout the equity from the trustee.28

 The Defendants then sought to excuse their behavior by stating, for the very first time, that they




 22
        Final Report at ¶ 6. The Defendants expressed no interest in a settlement involving an equity buyout, a deed
        from Defendants to Ronald, or any other arrangement.
 23
        Final Report at ¶¶ 5-6; see Case No. 17-22147-GLT, Claim 1-1 at pg. 4.
 24
        Final Report at ¶ 7.
 25
        Final Report Response at ¶¶ 3-4.
 26
        Hearing Held February 18, 2021, Dkt. No. 86.
 27
        Transcript of February 18, 2021 Hearing (“Hearing Trans.”) at 7:22-8:4. The Defendants at first reached out
        to Judge Fitzgerald to reopen formal mediation but then decided to communicate with the trustee and his
        counsel directly in order to defray costs. The Defendants also admitted it was their obligation to prepare and
        file the stipulation.
 28
        Id. at 15:20-24.

                                                         5
Case 19-02096-GLT           Doc 101      Filed 07/26/21 Entered 07/26/21 15:03:04                         Desc Main
                                        Document     Page 6 of 10



 were confused by the mediation agreement and felt forced into it.29 The trustee retorted that the

 entire mediation had been a ruse and the Defendants never intended to sell the Property.30

                 Rather than enforce an agreement that was never defined, the Court determined that

 mediation was essentially unsuccessful.31 Even so, the Court advised that it would still consider

 whether the Defendants’ actions throughout the mediation reflected good faith.32 The Court

 eventually granted summary judgment for the trustee based on the findings of fact and law made

 in Patak v. Jones.33

 II.    JURISDICTION

                 This Court has authority to exercise jurisdiction over the subject matter and the

 parties under 28 U.S.C. §§ 157(a), 1334, and the Order of Reference entered by the United States

 District Court for the Western District of Pennsylvania on October 16, 1984. This is a core

 proceeding under 28 U.S.C. § 157(b)(2)(H).

 III.   DISCUSSION

                 In its discretion, the Court can streamline case preparation and presentation by

 scheduling pretrial conferences, including mediation,34 and the Court is empowered to impose




 29
        Hearing Trans at 15:3-8, 18:11-17. The Defendants did not identify what it was about the agreement that
        confused them or by whom or what they felt compelled to agree to it.
 30
        Id. at 10:6-11.
 31
        Id. at 19:4-15.
 32
        Id. at 13:3-11.
 33
        Amended Scheduling Order, Dkt. No. 88; Order Granting Summary Judgment as to Counts I and V, Dkt.
        No. 99.
 34
        Fed. R. Civ. Pro. 16(a). Rule 16 is made applicable to this adversary proceeding through Federal Rule of
        Bankruptcy Procedure 7016; Newton v. AC and S, Inc., 918 F.2d 1121, 1126 (3d Cir. 1990). Pretrial
        conferences conserve the resources of courts and parties alike by addressing pretrial issues quickly as opposed
        to letting them fester.

                                                          6
Case 19-02096-GLT           Doc 101     Filed 07/26/21 Entered 07/26/21 15:03:04                        Desc Main
                                       Document     Page 7 of 10



 sanctions if parties fail to respond appropriately.35 To that end, while the Mediation Referral Order

 did not require the parties to reach a settlement, it did require the parties to at least make a good-

 faith effort to do so.36 Although sanctions issued under a court’s inherent authority usually need a

 determination of bad faith,37 evaluating good faith under Rule 16(f) does not require such an

 affirmative finding.38 To establish whether the Defendants participated in good faith, the Court

 will examine the totality of the circumstances surrounding the mediation.

                 A simple request to mediate is not per se evidence of good or bad faith. Instead,

 the Court must analyze the Defendants’ behavior from mediation preparation up through the show

 cause hearing, as the good-faith requirements of mediation extend beyond the conference itself.

 As such, the Court must be mindful that going into mediation, the universe of likely outcomes was

 limited by Patak v. Jones because, as the trustee correctly assumed, the decision entitled him to




 35
        Fed. R. Civ. Pro. 16(f) Sanctions.
                 “(1) In General. On motion or on its own, the court may issue any just orders, including those
                 authorized by Rule 37(b)(2)(A)(ii)–(vii), if a party or its attorney:
                          (A) fails to appear at a scheduling or other pretrial conference;
                          (B) is substantially unprepared to participate—or does not participate in good faith—in the
                          conference; or
                          (C) fails to obey a scheduling or other pretrial order.
                 (2) Imposing Fees and Costs. Instead of or in addition to any other sanction, the court must order
                 the party, its attorney, or both to pay the reasonable expenses—including attorney’s fees—incurred
                 because of any noncompliance with this rule, unless the noncompliance was substantially justified
                 or other circumstances make an award of expenses unjust.”
 36
        Mediation Referral Order, Dkt. No. 58 at ¶ 6; Vay v. Huston, 2015 WL 791430, at *3 (W.D. Pa. Feb. 25,
        2015) (“The [Court] does not require that a party settle a case. … It does, however, require that the parties
        engage in [the settlement] process in good faith.”); United States v. Kavanaugh, 2012 WL 3746179, at *4
        (W.D. Pa. Aug. 29, 2012).
 37
        Chambers v. NASCO, Inc., 501 U.S. 32, 42-45 (1991). It is undisputed that courts have the inherent power
        to enforce their own orders.
 38
        Tracinda Corp. v. DaimlerChrysler AG, 502 F.3d 212, 242 (3d Cir. 2007); Coulter v. Paul Laurence Dunbar
        Cmty. Ctr., 765 Fed. Appx. 848, 854 (2019); Grigoryants v. Safety-Kleen Corp., 2014 WL 2214272 at *5.

                                                         7
Case 19-02096-GLT          Doc 101      Filed 07/26/21 Entered 07/26/21 15:03:04                       Desc Main
                                       Document     Page 8 of 10



 avoid the transfer. Moreover, the fact that the Defendants never contested the applicability or

 impact of collateral estoppel suggests they understood that.39

                Ultimately, the Defendants wanted to mediate, they mediated, and they left

 mediation with an agreement. And that agreement contemplated a sale of the Property. That said,

 the Defendants, knowing it was their obligation, intentionally failed to draft and file a stipulation

 memorializing the agreement. Most notably, even after being reminded of their obligations, the

 Defendants refused to comply. So why did the Defendants delay entering into a stipulation with

 the trustee?

                According to the Defendants, they did not initially file a stipulation because they

 needed more time to “come to terms” with “Plaintiffs” [sic], presumably to convince Ms. Patak to

 sign on to the deal they had made with the trustee.40 But it is unclear why Ms. Patak – a general,

 unsecured creditor – needed to be involved in an agreement to sell the Property. In retrospect, this

 excuse appears to have been a pretense as the Defendants quickly realized they wanted to keep the

 Property.41 To that end, the Defendants offered the trustee a new deal: an equity buyout.

                Conceptually, the Defendants’ offer to purchase any unexempt equity in the

 Property is not per se inconsistent with their agreement to sell it. As a practical matter, an equity

 buyout remains a possibility until the Property is sold to someone else. For that reason, the

 Defendants’ new settlement offer would not have inhibited the filing of a stipulation memorializing

 the agreement reached during mediation. The Court can appreciate a desire to finalize the equity

 figure and incorporate it into the stipulation, but the Defendants’ subsequent conduct reveals that


 39
        The Defendants did not contest that Patak v. Jones applied and controlled in any of the papers they filed in
        support of their Motion for Summary Judgment [Dkt. Nos. 47, 48, 92, 94, and 96].
 40
        Defendants’ Response to Order to Show Cause at ¶ 4.
 41
        Furthering indicating that the Defendants’ allegation about the necessity of Ms. Patak’s involvement was a
        pretense, they returned to using the singular “Plaintiff” when negotiating a buyout with the trustee.

                                                        8
Case 19-02096-GLT        Doc 101     Filed 07/26/21 Entered 07/26/21 15:03:04             Desc Main
                                    Document     Page 9 of 10



 they abandoned any notion of a fair market sale. As soon as the trustee rejected their buyout offer,

 the Defendants declared that the Property did not have, and never had, any unexempt equity.

                Not surprisingly, the Defendants’ justification for asserting that there was no

 unencumbered equity, which conflicts with the fact that they made a buyout offer, is transparently

 contrived.   According to their calculations, general, unsecured creditors will not receive a

 distribution due to a significant liability owed to the IRS. Yet that calculation is misleading

 because the IRS is an unsecured creditor, albeit one entitled to priority, that would be paid from

 the unencumbered sale proceeds. That the IRS will be paid before general, unsecured creditors

 does not elevate the claim to a security interest in the Property. In other words, the Defendants

 had to fudge the numbers to manufacture their assertion of no equity, which explains why they

 made the buyout offer in the first place.

                Without an equity buyout agreement drafted on their terms, the Defendants have

 made clear that now they do not want to settle at all, even though they repeatedly confirmed in

 their Motions to Extend that such an agreement had been reached. Thus, not only did the

 Defendants refuse to memorialize the mediation agreement, they also refused to abide by it.

 Months after mediation concluded, they tried to justify this decision by asserting several

 “defenses” to undermine the mediation’s legitimacy. These “defenses” were all raised within a

 week of the show cause hearing. To start, the Defendants claimed there was an equity-level sale

 contingency in their agreement that the Property did not satisfy, but if such a term existed, it is

 illogical that the Defendants would have hesitated to memorialize a contingency that would have

 prevented a sale. Next, they raised the peculiar contention that the Court never had subject matter

 jurisdiction to avoid the transfer and the adversary proceeding should be dismissed as moot, even

 though they admitted the Court had proper jurisdiction when they filed their request for mediation.



                                                  9
Case 19-02096-GLT             Doc 101 Filed 07/26/21 Entered 07/26/21 15:03:04                          Desc Main
                                     Document    Page 10 of 10



 Finally, the Defendants argued that they felt forced into the mediation agreement and had been

 confused by it, but they did not say why or how, nor could they explain why they failed to raise

 this issue earlier in the proceedings.

                   In sum, the Court finds that the Defendants’ actions throughout the mediation

 process were not substantially justified and display a lack of good faith. Because of their behavior,

 they delayed the adjudication of this adversary proceeding and multiplied the number of hearings

 the trustee had to attend and responses he was required to file, unnecessarily squandering the

 resources of the Court and this estate. Accordingly, the Defendants’ conduct warrants the

 imposition of monetary sanctions to reimburse the trustee for this wasted effort. To be clear, the

 Court is not sanctioning the Defendants for a failure to come to an agreement. Rather, their refusal

 to memorialize the agreement they actually reached along with their pre- and post-mediation

 conduct informs the Court’s decision.42

 IV.      CONCLUSION

                   Considering the Defendants’ behavior, the Court finds that they did not participate

 in mediation in good faith, warranting reimbursement of the trustee’s fees and costs associated

 with the mediation as a sanction. This opinion constitutes the Court’s findings of fact and

 conclusions of law in accordance with Fed. R. Bankr. P. 7052. The Court will issue a separate

 judgment consistent with this opinion.

 Dated: July 26, 2021                                 _______________________________
                                                       ____________
                                                                 _____________________
                                                      GREGORY
                                                       REGORY Y L.
                                                                 L TADDONIO
 Case administrator to mail to:                       UNITED
                                                       NITED STATES BANKRUPTCY JUDGE JUDG
 Defendants
 Samuel R. Grego, Esq.
 Glenn R. Bartifay, Esq.


 42
          See United States v. Kavanaugh, 2012 WL 3746179, at *4 (W.D. Pa. Aug. 29, 2012) (Sanctioning party for
          delaying memorialization of a mediation agreement); Depositors Ins. Co. v. Velilla, 2013 WL 12131606, at
          *1 (S.D. Fla. July 30, 2013) (Parties sanctioned for repeatedly failing to file mediation-related documents
          within court-appointed deadlines, including failing to file a post-mediation report).

                                                         10
